In this case the plaintiff in error was convicted of manslaughter on indictment charging murder in the first degree.
There were three assignments of error. The first two were addressed to the action of the court in refusing certain charges requested by the defendant at the trial. The charges refused did not properly state the law in regard to the right of self defense and, therefore, should have been refused, but aside from this, the law sought to be given to the jury by these charges was fully and correctly stated by the court in its general charge. A person to be entitled to the benefits of the law of self defense must *Page 643 
be free from fault and not the aggressor in the difficulty. Neither of the requested charges mentioned this necessary element.
The third assignment of error questions the sufficiency of the evidence to sustain the verdict.
There was ample substantial evidence as disclosed by the record to have sustained a verdict for a higher degree of unlawful homicide than that of manslaughter. It is true, there are conflicts in the testimony but it is the province of the jury to either reconcile these conflicts, or, failing to do so, to say who was or who was not speaking the truth. The jury resolved the conflicts to some extent against the defendant.
The judgment should be affirmed and it is so ordered.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.